            Case 1:19-cv-00339-PGG Document 1 Filed 01/12/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSH WITHERS,

                                   Plaintiff,                    Docket No. 1:19-cv-00339

           - against -                                           JURY TRIAL DEMANDED

 LYST INC.

                                   Defendant.


                                            COMPLAINT

       Plaintiff Josh Withers (“Withers” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Lyst Inc. (“Lyst” or “Defendant”) hereby alleges as

follows:

                                    NATURE OF THE ACTION

       1.         This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the English indie rock band Florence and the Machine, owned and

registered by Withers, a professional photographer. Accordingly, Withers seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                   JURISDICTION AND VENUE

       2.         This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.         This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:19-cv-00339-PGG Document 1 Filed 01/12/19 Page 2 of 4



                                             PARTIES

       5.      Withers is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 4073 Madison

Avenue, Culver City, California 90232.

       6.      Upon information and belief, Lyst is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 152

Grand Street, New York, New York 10016. Upon information and belief Lyst is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Lyst has owned and operated a website at the URL:

www.Lyst.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Withers photographed the English indie rock band Florence and the Machine (the

“Photograph”). A true and correct copy of the Photograph are attached hereto as Exhibit A.

       8.      Withers is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-121-937.

       B.      Defendant’s Infringing Activities

       10.     Lyst ran an article on the Website titled FW18 Is The Season Of Bohemia. See

URL: https://www.lyst.com/news/fw18-is-the-season-of-bohemia/. The article featured the

Photograph. A true and correct copy of the article and a screenshot of the Photograph on the

article are attached hereto as Exhibit B.
            Case 1:19-cv-00339-PGG Document 1 Filed 01/12/19 Page 3 of 4



          11.   Lyst did not license the Photograph from Plaintiff for its article, nor did Lyst have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Lyst infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Lyst is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF
            Case 1:19-cv-00339-PGG Document 1 Filed 01/12/19 Page 4 of 4



       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Lyst be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 12, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Josh Withers
